Citation Nr: 1041684	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-29 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for impotency, as secondary 
to service-connected PTSD.  

3.  Entitlement to service connection for a colon disability, to 
include as due to exposure to herbicides.

4.  Entitlement to service connection for a respiratory 
disability, to include as due to exposure to herbicides.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a left ankle 
disability.

7.  Entitlement to service connection for a skin disability, to 
include as due to exposure to herbicides.

8.  Entitlement to service connection for a right knee 
disability.  

9.  Entitlement to service connection for a left knee disability.  

10.  Entitlement to service connection for a spine disability.

11.  Entitlement to an increased rating for PTSD, currently rated 
as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied entitlement to service connection for the above 
listed disabilities and from a June 2008 rating decision which 
denied entitlement to a rating in excess of 30 percent for PTSD.  
In a June 2009 rating decision, an increased rating of 50 percent 
was granted for PTSD.  As the 50-percent evaluation is less than 
the maximum available rating, the issue remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2010, the Veteran testified before the undersigned 
at a Board hearing via video conference from the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

The Veteran served with the Marine Corps in Vietnam and had 
combat service.  The Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury incurred 
in service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. 
App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, 
38 U.S.C.A. § 1154(b) is for application.  In considering claims 
of veterans who engaged in combat, the adverse effect of not 
having an official report of an inservice injury or disease can 
be overcome by satisfactory lay or other evidence which shall be 
sufficient proof of service occurrence or aggravation if 
consistent with the circumstances, conditions, or hardships of 
service.  38 U.S.C.A. § 1154(b).  These veterans may prove 
service connection by "satisfactory lay or other evidence" even 
in the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  

The Veteran testified that he essentially incurred his claimed 
service connection disabilities under the adverse conditions of 
combat.  He indicated that with the exception of hypertension and 
impotency, he has had the claimed disabilities since his military 
service in Vietnam.  Post-service medical records reflect 
complaints derived from the claimed disabilities.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or 
medical opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the claimed disability may be 
associated with the established event, injury or disease in 
service.  See Id.  

The record before VA need only (1) contain evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be associated 
with the Veteran's active military service.  Duenas v. Principi, 
18 Vet. App. 512 (2004).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 
418 (2006).

The Veteran has not been afforded a VA examination pertaining to 
the claimed disabilities.  In light of the Veteran's statements, 
the post-service medical records and 38 U.S.C.A. § 1154(b), the 
Board finds that the Veteran should be afforded a VA examination 
to determine if claimed disabilities are etiologically related to 
service.  

With regard to service connection for hypertension and impotency, 
the Veteran asserts that doctors have told him that they resulted 
from stress due to his PTSD.  The specific statements are not 
contained in the claims file, but the Veteran is competent to 
report what he was told.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  Accordingly, the VA examiner should also 
address these issues.  

At his hearing, the Veteran also indicated that he had been 
treated by a private urologist.  These records should be 
obtained.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); 
see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  

Finally, it was advanced during the hearing that the Veteran's 
PTSD had worsened.  As such, he should be afforded a new 
examination in compliance with VA's duty to assist.  See Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  Efforts to obtain his 
complete and recent VA treatment records should also be 
undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records from the 
Tuskegee, Montgomery, and Birmingham VA 
treatment facilities dated from January 
2003 to July 2007 (to include a copy of any 
Agent Orange examination conducted on 
October 5, 2005), as well as records dated 
from January 2010 forward.

2.  The Veteran should be asked to provide 
the contact information for his private 
urologist.  After securing the appropriate 
medical release, obtain and associate with 
the claims file copies of all clinical 
records of the Veteran's treatment.  

3.  Thereafter, schedule the Veteran for 
appropriate VA examination(s) to assess 
hypertension, erectile dysfunction, and 
colon, respiratory, ankle, skin, knee, and 
spine disabilities.  

Any indicated tests, including X-rays if 
indicated, should be accomplished.  The 
claims folder should be provided to the 
examiner(s) for review.  

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current respiratory and/or 
skin disorder had its clinical onset during 
service or is related to any in-service 
disease, event, or injury, to include in-
service herbicide exposure.  

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current colon disorder (i.e., 
polyps, diverticulitis, etc.) had its 
clinical onset during service or is related 
to any in-service disease, event, or 
injury, to include in-service herbicide 
exposure and/or drinking of contaminated 
water.  

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current ankle, knee, and/or 
spine disorder had its clinical onset 
during service or is related to any in-
service disease, event, or injury, to 
include jumping from helicopters.  With 
regard to the right knee, the examiner 
should also comment on the in-service March 
1968 twisting injury.  

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current hypertension and/or 
erectile dysfunction was caused by the 
Veteran's service-connected PTSD.   

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current hypertension and/or 
erectile dysfunction is permanently 
aggravated by the Veteran's service-
connected PTSD.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Schedule the Veteran for a VA 
psychiatric examination.  The claims folder 
should be provided to the examiner for 
review.  All indicated tests, studies, and 
interviews should be conducted.

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected PTSD.  
The examiner must conduct a detailed mental 
status examination.

The examiner must also discuss the effect, 
if any, of the veteran's PTSD on his social 
and industrial adaptability.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM- IV) and explain the 
significance of the score.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Review the medical opinions obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the 
examiner(s) for completion of the inquiry.

6.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to 
any issue remaining on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

